Case: 4:18-cr-01020-AGF-PLC Doc. #: 2 Filed: 12/13/18 Page: 1 of 3 PageID #: 6

                                                                                          ~   ifllED
                                UNITED STATES DISTRICT COURT                               DEC 13 2018
                                EASTERN DISTRICT OF MISSOURI                             U. S. OISTR!Cl COURT
                                      EASTERN DIVISION                                 EASTERN DISTRICT OF MO
                                                                                              ST.LOUIS
 UNITED STATES OF AMERICA,                              )
                                                        )
       Plaintiff,
                                                        j ___~~~~~~~~~
 v.                                                     )
                                                        )    4: l 8CR1020 AGF !PLC
 THOMAS CARL CRIMMINS,                                  )
                                                        )
       Defendant.                                       )

                                           INDICTMENT

                                               COUNT I

       The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

       1.        Federal law defined the term

       (a)       "minor" to mean any person under the age· of eighteen years (18 U.S.C. §

2256(1));

       (b)       "sexually explicit conduct" to mean actual or simulated--

                 (i)     sexual intercourse, including genital-genital, anal-genital, oral-genital,

                 oral-anal, whether between persons oftlie same or opposite sex,

                 (ii)    bestiality,

                 (iii)   masturbation,

                 (iv)    sadistic or masochistic abuse, or
             \
                 (v)     lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

                 §2256(2)(A));



                                                    1
Case: 4:18-cr-01020-AGF-PLC Doc. #: 2 Filed: 12/13/18 Page: 2 of 3 PageID #: 7



        (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C.§ 2256(6));

        (d)     "child pornography" to mean any visual depiction, including any photograph,

film, video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanical, or other means, of sexually explicit conduct, where--

                (A)      the production of such visual depiction involves the use of a minor

                engaging in sexually explicit conduct; or

                (C)      such visual depiction has been created, adapted, or modified to appear that

                an identifiable minor is engaging in sexually explicit conduct. (18

                U.S.C.§2256(8)).

        2.     The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.      Between on or about August 1, 201 7, and on or about September 21, 201 7, in the

Eastern District of Missouri, and elsewhere,

                                  THOMAS CARL CRIMMINS,

the defendant herein, did knowingly employ, use, persuade, induce, entice, "JM," who was a

minor, to engage in sexually explicit conduct, specifically, defendant recorded "JM" in a

lascivious display of her genitals, engaging in oral sex, and engaged in sexual intercourse, and

said sexually explicit conduct wasrfor the purpose of producing visual depictions of such

conduct, and such depictions were produced using an Apple iPhone;

                                                  2
Case: 4:18-cr-01020-AGF-PLC Doc. #: 2 Filed: 12/13/18 Page: 3 of 3 PageID #: 8



In violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

United States Code, Section 2251(e).

                                              COUNT II

        The Grand Jury further charges that:

        1.      The allegations contained in paragraphs one and two of Count I of this Indictment

are incorporated by reference as· if fully set forth herein.

        2.      On or about September 21, 2017, in the Eastern District of Missouri, and
                                                                      ,.
elsewhere, the defendapt herein, did knowingly transport an image of child pornography using

any means or facility of interstate and foreign commerce, that is, the defendant transported the

following graphic image file via the Internet which contained child pornography:

"IMG_0192.PNG,'' a graphic image file that depicts defendant engaged in sexual intercourse

with JM, a minor female;

In violation of Title 18, United States Code, Sections 2252A(a)(l).



                                                        A TRUE BILL.



                                                        FOREPERSON

JEFFREY B. JENSEN
United States Attorney



ROBERT F. LIVERGOOD, #35432MO
Assistant United States Attorney




                                                   3
